OFFICE    OF   THE       ATTORNEY                GENERAL           OF   TEXAS
                                         AUStl N


                                                                     April 19, 1939



Mr. Claude A.    WIlllam
Aseistant   Secretary      of     State
Austin, Texas
Dear Sir:




                                                                 8haa.6be grantsa.
Wehave oar0                                                         mm spbalon there
IS a@ reason                                                        be granted.
                                                        tter       YOU 80k0a    *t80r
                                                        er      and sutlttity      te
                                                                 pamd    aarperation
                                                                    legal open its
                                                                  p004  authorbed

                           oatlon for the pr~&~~da dmtor                              ,%B
                           and          stetm      a    par-8         aMtori%edby
                           0    right       to inquire into tileloti~os
                              However, if the parpose alaoae
                            alent tads ror yen to aetfmdne
                                               stlon lb q ut
                                                           the
                                         of the statutea,
or if the purpose alauSe ia 80 written a8 to aonoeal the
real purpose, yoo have a Flightto meke suah lmsst&gatien
a8 you deem wlee, and unhse the purpose clause ie uufiile-
lent, artd unless the real purpose ror lhlah the aarporatlon
hlr.   Claude A. Wllllams, April 19, 1939, Page 2.


is being organized la authorized by law, you would have a
right to refuse same.

                                    Yours very,truly
                               ATTOFNEYCENEXtALOFTEXAS


                                        George W. Baroua
                                               Aselatant
0WB:PBP
APFHovEDr